Order denying motion to strike out answer, dismissing complaint and directing plaintiff to accept tender of interest and costs, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The record discloses that the defendant’s tender of the interest was made two days after the receipt by it of a registered letter from the plaintiff, electing to declare the entire principal sum due and payable by reason of the default in the payment of interest, and that, under the circumstances, the plaintiff’s right to maintain the action is absolute and undoubted. (Real Prop. Law, § 254;  Hothorn v. Louis, 52 App. Div. 218; affd., 170 N. Y. 576.) Young, Rich, Kapper, Lazansky and Hagarty, JJ., concur.